 1   LEONARD T. FINK, ESQ.
     Nevada Bar No. 6296
 2   RAVEN YIM, ESQ.
 3   Nevada Bar No. 14972
     SPRINGEL & FINK LLP
 4   10655 Park Run Drive, Suite 275
     Las Vegas, Nevada 89144
 5   Telephone: (702) 804-0706
 6   Facsimile: (702) 804-0798
     E-Mail:     lfink@springelfink.com
 7              ryim@springelfink.com
 8   Attorneys for Defendant,
 9   Convergent Outsourcing, Inc.

10                                  UNITED STATES DISTRICT COURT
11                                        DISTRICT OF NEVADA
12
13   THOMAS BURKETT,                                Case No.: 2:20-CV-00338-JAD-VCF
14           Plaintiff,
15
     vs.
16
     CONVERGENT OUTSOURCING, INC.,
17
             Defendant.
18
19
20
21     STIPULATION AND ORDER TO EXTEND DEFENDANT CONVERGENT OUTSOURCING,

22                             INC.’S TIME TO RESPOND TO COMPLAINT
23           COMES NOW, Defendant CONVERGENT OUTSOURCING, INC. (“CONVERGENT”) and
24   Plaintiff THOMAS BURKETT (“PLAINTIFF”)(collectively, the “Parties”), stipulate and agree as
25   follows:
26           1.      That CONVERGENT requires additional time to investigate PLAINTIFF’s allegations
27   and respond to PLAINTIFF’s Complaint. This is CONVERGENT’s first request for an extension; and
28
     ///

     {N0678981;1}                                   -1-

       STIPULATION AND ORDER TO EXTEND DEFENDANT CONVERGENT OUTSOURCING, INC.’S TIME TO
                                    RESPOND TO COMPLAINT
 1           2.     That the Parties hereby stipulate to extend CONVERGENT’s time to respond to the
 2   Complaint until April 15, 2020.
 3           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that CONVERGENT’s response to
 4   PLAINTIFF’s Complaint shall be filed on or before April 15, 2020.
 5
 6   Dated this 2nd day of April, 2020.
 7
     KIND LAW                                       SPRINGEL & FINK LLP
 8
         /s/ Michael Kind                                /s/ Leonard T. Fink
 9
10   By: ______________________________             By:________________________________
        MICHAEL KIND, ESQ.                             LEONARD T. FINK, ESQ.
11      NEVADA BAR NO. 13903                           NEVADA BAR NO. 6296
        8860 SOUTH MARYLAND PARKWAY,                   RAVEN YIM, ESQ.
12
        SUITE 106                                      NEVADA BAR NO. 14972
13      LAS VEGAS, NEVADA 89123                        10655 PARK RUN DRIVE, SUITE 275
                                                       LAS VEGAS, NEVADA 89144
14       Attorneys for Plaintiff
                                                         Attorneys for Defendant CONVERGENT
15
                                                         OUTSOURCING, INC.
16
17
18   IT IS SO ORDERED:
19                      2nd         April
             Dated this ___ day of ____________, 2020.
20
21
                                                ____________________________________
22                                                    Cam Ferenbach
23                                                    United States Magistrate Judge

24
25
26
27
28

     {N0678981;1}                                    -2-

       STIPULATION AND ORDER TO EXTEND DEFENDANT CONVERGENT OUTSOURCING, INC.’S TIME TO
                                    RESPOND TO COMPLAINT
 1                                       CERTIFICATE OF SERVICE
                       THOMAS BURKETT v. CONVERGENT OUTSOURCING, INC.
 2                                    Case No.: 2:20-CV-00338-JAD-VCF
 3
             Pursuant to FRCP 5(b), on April 2, 2020 the foregoing document entitled: STIPULATION AND
 4   ORDER TO EXTEND DEFENDANT CONVERGENT OUTSOURCING, INC.’S TIME TO RESPOND
     TO COMPLAINT was served as follows:
 5
 6   __X__ VIA E-SERVICE: served upon each of the parties via electronic service through the United
     States District Court for the District of Nevada’ s CM/ECF system pursuant to LR 4-1 to those
 7   participating in the Court’ s electronic filing system, as follows:
 8
 9         _ VIA U.S. MAIL: by placing a true copy thereof enclosed in a sealed envelope with postage
     thereon fully prepaid, in the United States mail at Las Vegas Nevada. I am “ readily familiar” with the
10   firm’ s practice of collection and processing correspondence by mailing. Under that practice, it would
     be deposited with the U.S. postal service on that same day with postage fully prepaid at Las Vegas,
11
     Nevada in the ordinary course of business, addressed as follows:
12
13
14                                                /s/ Ella Wilczynski
                                         By:                                  ________
15                                               An employee of SPRINGEL & FINK LLP
16
17
18
19
20
21
22
23
24
25
26
27
28

     {N0678981;1}                                     -3-

       STIPULATION AND ORDER TO EXTEND DEFENDANT CONVERGENT OUTSOURCING, INC.’S TIME TO
                                    RESPOND TO COMPLAINT
